DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 11/25/2020 has been accepted and entered. Accordingly, Claims 1, 10 and 15 have been amended.           
New claim 21 has been added.
Claims 1-4 and 6-21 are pending in this application.      

Response to Arguments
Applicant’s arguments: see Pages 7-8 of the Amendment filed 11/25/2020, with respect to claims 1-4 and 6-21, in conjunction with amendments “based on a condition associated with a radio resource control connection being determined to not have been satisfied, transmitting, by the network equipment, a physical downlink shared channel transmission, of the physical downlink shared channel transmissions, to the user equipment, wherein the physical downlink shared channel transmission comprises remaining minimum system data to be used for a first subsequent physical downlink shared channel transmission; and in response to receiving the first subsequent physical downlink shared channel transmission utilizing the configured data structure, reconfiguring, by the network equipment, the data structure for a second subsequent physical downlink shared channel transmission, resulting in a reconfigured data structure; and utilizing, by the network equipment, the reconfigured data structure in accordance with the second subsequent physical downlink shared channel transmission prior to a dedicated radio resource control configuration being determined” have been fully considered and are persuasive. Therefore, rejections of claims 1-4 and 6-21 have been withdrawn.

Allowable Subject Matter
Claims 1-4 and 6-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Applicants remarks submitted have been fully considered and have been found to be persuasive. These remarks filed “based on a condition associated with a radio resource control connection being determined to not have been satisfied, transmitting, by the network equipment, a physical downlink shared channel transmission, of the physical downlink shared channel transmissions, to the user equipment, wherein the physical downlink shared channel transmission comprises remaining minimum system data to be used for a first subsequent physical downlink shared channel transmission; and in response to receiving the first subsequent physical downlink shared channel transmission utilizing the configured data structure, reconfiguring, by the network equipment, the data structure for a second subsequent physical downlink shared channel transmission, resulting in a reconfigured data structure; and utilizing, by the network equipment, the reconfigured data structure in accordance with the second subsequent physical downlink shared channel transmission prior to a dedicated radio resource control configuration being determined” has overcome the cited prior art. An updated search has been performed and no prior art has been found that solely, or in any reasonable combination, reads on the claims as amended. The closest prior art found, which was previously cited, is as follows:
	Papasakellariou et al. (U.S Patent Application Publication No. US 2018/0070369 A1), which is directed to a 5G communication system; and teaches that processor/ controller 225 of a network equipment gNB 102 is transmitting synchronization signal data and system information (SI) signal to a user equipment UE and synchronization signal data associated with a time-frequency synchronization and system information (SI) signals; configuring a physical downlink shared channel (PDSCH) associated with a mobile device UE via a broadcast channel (BCH) which contains the MIB indicating the PHICH, allowing the UE to decode the DCI in the PDCCH, the DCI configuring the PDSCH and the PDSCH is configured via the PBCH; numerology which is a data structure in the cell BW is scheduled for PDSCH transmission and configuring a data structure in four BW parts for PDSCH transmission in the time slot structure; sending the numerology data slot structure to the UE to be utilized for the downlink PDSCH transmission between the network equipment gNB and the user equipment UE and gNB is sending the data structure in a first and second transmission symbols to the UE to be utilized for a physical downlink shared channel (PDSCH) transmission between the network equipment gNB and the user equipment UE and transmission of a data structure in the time slot structure between the gNB and the UE; determining the higher-layer signaling such as radio resource control (RRC) connection is not satisfied for scheduling PDSCH transmission; gNB is transmitting a physical downlink shared 
	Sun et al. (U.S Patent Application Publication No. US 2018/0279303 A1), which is directed to a broad variety of telecommunication system; and teaches that slot structure configuration circuitry 641 is configuring the configurable slot structure to produce a NR slot for user-data traffic such as a physical downlink shared channel (PDSCH) transmission and scheduling entity 600 could be a base station or a user equipment; scheduling entity 700 of a base station is sending the data structure of the configurable slot structure to the UE scheduling entity to be utilized for a physical downlink shared channel (PDSCH) transmission between the network equipment base station and the user equipment; and
	Lin et al. (U.S Patent Application Publication No. US 2019/0297629 A1), which is directed to wireless communication system; and teaches that the physical downlink shared channel transmission comprises “remaining minimum system data” in the access messages and system information (e.g., RMSI, OSI, paging, RAR message 2 & message 4 etc.) resource allocation for PDSCH transmission and RMSI is carried in PDSCH and a first table resource allocation for subsequent physical downlink shared channel transmission reconfiguring a second table resource allocation for subsequent physical downlink shared channel (PDSCH) transmission carrying message other than RMSI, resulting in a different table/reconfigured data structure in response to receiving the first table subsequent physical downlink shared channel transmission utilizing the configured resource allocation/data structure (paragraph [0053] Fig.1-2).

	None of these references, taken alone or in any reasonable combination, teach the claims as amended, “based on a condition associated with a radio resource control connection being determined to not have been satisfied, transmitting, by the network equipment, a physical downlink shared channel transmission, of the physical downlink shared channel transmissions, to the user equipment, wherein the physical downlink shared channel transmission comprises remaining minimum system data to be used for a first subsequent physical downlink shared channel transmission; and in response to receiving the first subsequent physical downlink shared channel transmission utilizing the configured data structure, reconfiguring, by the network equipment, the data structure for a second subsequent physical downlink shared channel transmission, resulting in a reconfigured data structure; and utilizing, by the network equipment, the reconfigured data structure in accordance with the second subsequent physical downlink shared channel transmission prior to a dedicated radio resource control configuration being determined” in conjunction with other limitations recited in the claims, and thus the claims are allowed over the prior art of record.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”        


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859.  The examiner can normally be reached on Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/V.L/Examiner, Art Unit 2414                                                                                                                                                                                                        

/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414